Appellant argues very convincingly and cogently that we misapprehended the record as evidenced by a little statement in the opinion. We might concede for argument that the statement referred to was inaccurate, but it appears to be of a matter of so little moment as not to call for a discussion, and certainly not for the granting of a rehearing. The testimony in the record, all from witnesses for the State, appears to make out beyond question the guilt of the appellant, and the jury gave to appellant the lowest penalty allowed by law for the offense.
The motion for rehearing will be overruled.
Overruled.